DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figures 15-16, Claims 1, 18-30 in the reply filed on 1/19/21, claims 2-17 cancelled, is acknowledged.

Drawings
The drawings filed on 9/26/18 are accepted.

Allowable Subject Matter
Claims 1 and 18-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest the actuation mechanism as now set forth in independent claims 1 and 28. Specifically, the closest prior art (applicant’s cited DE10 2005 059 061) fails to teach a leverage mechanism (9) such that said actuation system (6) acts on said opening (103) and closing (104) pushbuttons of the key (100) by means of said leverage mechanism (9); an internal housing (11) adapted to hold the key and removable from said external housing (2), wherein said leverage mechanism (9) is placed in said internal housing (11); 2TESTA -- Appin. No. 16/088,477 wherein said actuation system (6) comprises a single actuator and a transmission (62) fixedly arranged on a support plate (63), fixedly linked to the external housing (2) or to a portion of it, wherein said transmission (62) is linked to a cam (68) capable of interacting with a first palette (65) and with a second palette (66) linked in a rotating manner with respect to the support plate (63) depending on the direction of rotation of the single actuator, wherein said internal housing (11) comprises a first (66) and a second (67) pivots, respectively moved by the first (64) and the second (65) palettes and positioned to act on the key (100) opening and closing pushbuttons.
None of the cited prior art references teach or suggest the combination of the safety device housing including a lock, control  and transmission unit as recited, and further including the above-mentioned structure, including  “wherein said transmission (62) is linked to a cam (68) capable of interacting with a first palette (65) and with a second palette (66) linked in a rotating manner with respect to the support plate (63) depending on the direction of rotation of the single actuator, wherein said internal housing (11) comprises a first (66) and a second (67) pivots, respectively moved by the first (64) and the second (65) palettes and positioned to act on the key (100) opening and closing pushbuttons.
Accordingly, claims 1 and 18-28 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675